—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered November 21, 1994, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defense counsel raised a Batson challenge during jury selection (see, Batson v Kentucky, 476 US 79), he failed to "articulate and develop all of the grounds supporting the claim, both factual and legal, during the colloquy in which the objection was raised and discussed” (People v Childress, 81 NY2d 263, 268; People v Stokes, 216 AD2d 337), and thus failed to establish a prima facie "pattern of purposeful exclusion” (People v Bolling, 79 NY2d 317, 325).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Griffin, 161 AD2d 799). Miller, J. P., Ritter, Santucci and Altman, JJ., concur.